Citation Nr: 1147244	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  11-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the character of the appellant's discharge from military service for the period from May 27, 1986 to February 28, 1989 is a bar to entitlement to Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The appellant served on active duty from March 1986 to February 1989.  His character of service was designated as "Under Conditions Other Than Honorable." 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision of VA Regional Office (RO) in New York, New York.  In that decision, the RO determined that the appellant's discharge was issued under dishonorable conditions in accordance with 38 C.F.R. § 3.12(d) (4) and that the appellant was not entitled to VA benefits for this period other than excepted insurance benefits.  In addition, the claimant was advised that he was entitled to health care benefits under Chapter 17, Title 38 U.S.C. for any disability or disabilities deemed to be service-connected in accordance with Title 38 U.S.C. Chapter 17.

In August 2011, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In his June 2010 notice of disagreement, the appellant asserted that he was entitled to VA health care benefits under Chapter 17 for any disabilities deemed service-connected; therefore, he believed a decision should be rendered on whether or not the disabilities submitted for service connection are service related.  Hence, the appellant has raised the issue of entitlement to service connection (for treatment purposes only under 38 U.S.C. Chapter 17) for a left foot condition, a left ankle condition, bilateral shin splints, bilateral hip condition, back condition, left hand condition, left wrist condition, and a psychiatric condition.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action





FINDINGS OF FACT

1.  The evidence establishes that the appellant's infractions during his military service was willful, persistent, and prevented the proper performance of his duties. 

2.  The infractions were not minor offenses offset by otherwise honest, faithful, and meritorious service.

3.  The appellant was not insane at the time of the offenses leading to his under conditions other than honorable discharge. 


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to the payment of VA benefits.  38 U.S.C.A. §§ 101, 5103A, 5107, 5303 (West 2002 & Supp. 2011); 38 C.F.R. § 3.12 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

However, where the law is dispositive and where there is no reasonable possibility that any assistance would aid in substantiating a claim on appeal, the VCAA is not for application.  See Wensch v. Principi, 15 Vet. App. 362 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 232 (2000) (holding that the VCAA was inapplicable to a matter of pure statutory interpretation). 

Because the basis for the decision reached in this case is based solely in the application of the law, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384   (1993). 

II.  Analysis

The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  Applicable laws and regulations provide that most VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38
U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. § 3.12(a). 

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).  An adjudicator is permitted to look at the totality of the evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003). 

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general courts-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d). 

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n). 

If the service member was AWOL which materially interfered with the performance of military duty, the requirements as to line of duty are not met.  38 C.F.R. § 3.1(m)(1).  The Court has determined that an absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also affirmed a Board decision which found that 32 days unauthorized absence out of 176 days total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29, 32   (1993). 

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars. 

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

In addition, the bar to VA benefits imposed under 38 C.F.R. § 3.12 (d), but not 38 C.F.R. § 3.12 (c), is set aside when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. § 3.12(g).  If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under:  (1) The President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval or air service under other than honorable conditions.  38 C.F.R. § 3.12(h).

The appellant testified that he should be granted service connection in spite of his character of discharge.  He contends that had a good history up until he was injured in 1987 and that he was "railroaded" out of the service.  See hearing transcript, pages 3-4.   He previously stated that the "pattern of misconduct" which led to his discharge consists of 6 incidents over the span of almost three years.  See a January 2010 VA form 21-4138 submitted by the Veteran.  He asserted that the events that led up to his other than honorable discharge were comprised of his own stupidity of being young with bad judgment, not thinking of the consequences of his actions and being a target to be used for demonstrating to others what happens for any infraction.  See a January 2010 VA form 21-4138 submitted by the Veteran.  

Service personnel records associated with the claims file show that the appellant committed six infractions during his less than three years of service in the Marine Corps.  His infractions included wrongful appropriation of a newspaper, attempted theft of a canned ham, two instances of wrongfully communicating a threat, one unauthorized absence from October 18, 1988 to October 20, 1988, and attempted burglary of a wall locker.  He was also found to be in Violation of Article 128 while at Camp Lejeune when he wrongfully assaulted another service member, striking him with his fist.  In addition, statements by the appellant's company commander and platoon commander indicate that his performance, character, and conduct were consistently unsatisfactory.  The appellant's DD Form 214 reflects that he was discharged on February 28, 1989 with an Under Other Than Honorable discharge and the narrative reason for his separation was given as misconduct-pattern of misconduct.  

With regard to the alleged injuries, the appellant described breaking his foot falling off a ladder in 1987, being bit by a spider in March 1988 which was inappropriately treated and led to two surgeries, of which resulted in the appellant only having limited use of his hand.  See January 2010 VA form 21-4138.  

A November 1986 record reflects that the Veteran was counseled regarding poor performance in the field and his frequent involvement with the UCMJ.  Specific recommendations for correction actions were to adhere to the rules and regulations of the UCMJ.  

In a November 1988 statement, the appellant's Company Commander rated the appellant as unsatisfactory in comparison with other Marines.  He stated that the appellant was untrustworthy and consistently did the absolute minimum in order to get by.  His supervisor stated that the appellant has a long history of discipline problems and that he had no potential and no possibility for change.  He opined that the appellant should be discharged and that the character of his service to date was other than honorable.  

In a November 1988 statement, the appellant's Platoon Commander rated the appellant as unsatisfactory in comparison with other Marines.  He stated that the appellant was dishonest, lies, performance of duty is unsatisfactory, needs excessive supervision, and has no potential for future service.  He furthered that the appellant has no military discipline and hurts the morale of the unit.  He continuously falls into trouble and has a "doesn't care" attitude.  He stated that the appellant hurts the morale of the unit and does not maintain unit integrity.   His performance of duties are inadequate with no potential for rehabilitation.  He has no leadership qualities at all.  He opined that the appellant should be discharged and that the character of his service to date was other than honorable.  

A November 1988 document from the Commanding Officer of the 1st Battalion to the appellant notified him that he intended to recommend that the appellant be discharged from the Marine Corps by reason of misconduct due to a pattern of misconduct.  

Again, as noted above, the appellant's DD Form 214 reflects that he was discharged on February 28, 1989 with an Under Other Than Honorable discharge and the narrative reason for his separation was given as misconduct-pattern of misconduct.  

Given the evidence as outlined above, the Board finds that the appellant's discharge from his period of service involved willful and persistent misconduct, and the claim must be denied. 

Initially, the Board finds that none of the submitted evidence, nor the appellant's testimony, indicate that the appellant was insane at the time of any of his misconduct.  Instead, the appellant asserts that due to physical ailments, his behavior changed during service.  Moreover, he does not deny his misconduct in service, but rather attributes such actions to being young, in addition to his physical ailments during service.  While he asserts that he was a target, being made an example to others, there is no such indication that this was the case.  The records clearly document the infractions committed by the appellant, infractions that he does not deny.  

The Board also finds that the appellant's actions cannot reasonably be described as either isolated or infrequent.  As such, it is found that the appellant does not fall within the exception for a "discharge because of a minor offense" as provided by 38 C.F.R. § 3.12(d)(4) .  In regard to the minor- offense exception noted above, the Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), determined that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance...could not constitute a minor offense."  As such, the Board finds in this case that the appellant's misconduct due to infractions including wrongful appropriation of a newspaper, attempted theft of a canned ham, two instances of wrongfully communicating a threat, attempted burglary of a wall locker, violation of Article 128 while at Camp Lejeune when he wrongfully assaulted another service member, striking him with his fist, and one unauthorized absence from October 18, 1988 to October 20, 1988, although, the Board notes a continuous period of substantially less than 180 days, such evidence shows persistent misconduct and are the type of offenses that would interfere with his military duties, and indeed preclude his performance.  Therefore, these offenses cannot constitute a minor offense.  Id.; see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994). 

Moreover, the quality of his service, is not shown by the evidence to be honest, faithful, meritorious, and of benefit to the Nation.  Indeed, the record reveals that the appellant was found by his Company Commander and Platoon Commander to have performance that was unsatisfactory in comparison with other Marines.  They determined that the appellant was untrustworthy, dishonest, lies, consistently did the absolute minimum in order to get by, had a long history of discipline problems, needed excessive supervisor, hurt the morale of the unit, and had no potential for future service.  They both opined that the appellant should be discharged and that the character of his service to date was other than honorable.  The overall record shows that the appellant had problems following the rules and regulations set forth during his service in the Marine Corps.

Only the question of whether the appellant's discharge under other than honorable conditions has been upgraded to an honorable or general discharge as specified in 38 C.F.R. §§ 3.12(g) or (h) remains.  In this regard, it is sufficient to note that during the August 2011 hearing, the appellant testified that he was denied a request for an upgrade, of which he was thinking of appealing, but had not pursued any further actions. 

Under these circumstances, the Board must find that the character of the appellant's discharge was under less than honorable conditions based on the evidence of record.  As a result, he is not eligible for VA benefits as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001). 


ORDER

The character of the appellant's discharge from service constitutes a bar to the receipt of VA benefits; the appeal is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


